COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00424-CV


Michael Cade and Billie Cade               §    From the 17th District Court


v.                                         §    of Tarrant County (17-251230-11)


Barbara D. Cosgrove, Individually,         §    January 14, 2016
and as the Trustee of The Charles
and Barbara Cosgrove Family
Revocable Living Trust                     §    Opinion by Justice Dauphinot


                          JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court. This court has

again considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court

is affirmed.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Lee Ann Dauphinot_____________
                                         Justice Lee Ann Dauphinot